Citation Nr: 1427067	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1986, from September 1986 to December 1987 and from August 1988 to August 1990, with subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned and a transcript is associated with the record.

The issues of service connection for right ear hearing loss, a low back disability and sinusitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has left ear hearing loss that is likely as not related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has left ear hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A current left ear hearing loss disability has been established, including a showing that the Veteran ha left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  See VA examination of April 2009.  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service.  Notably, the Veteran's Form DD-214 showed his military occupational specialty was a flight engineer specialist, and based on this, exposure to acoustic trauma in service is conceded.

As for a nexus between the Veteran's current left ear hearing loss disability and acoustic trauma in service, there is both positive and negative evidence of record in this regard.  Against the Veteran's claim is the April 2009 VA examiner's opinion finding hearing loss unrelated to service based on audiological assessment in service and a current audiological assessment.  The examiner did not provide explanation for this opinion.  In support of the Veteran's claim is a March 2014 private opinion finding that based on the Veteran's work history in service, it is likely that his hearing loss is related to his military service.  Additionally, at his March 2014 hearing, the Veteran competently and credibly testified that he first noticed hearing loss while on active duty and has experienced it continually since service.  Tr. at 8-9.  Combined, the March 2014 private opinion and the Veteran's testimony outweigh the April 2009 VA opinion, which is without explanation of rationale.

Accordingly, in light of the Veteran's credible and competent reports of the onset of his left ear hearing loss and the March 2014 opinion finding a nexus between current hearing loss and service, in addition to conceded acoustic trauma in service and a currently diagnosed left ear hearing loss disability, the Board concludes that the evidence supports a finding that his left ear hearing loss is related to his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
 


ORDER

Service connection for left ear hearing loss is granted.


REMAND

With regard to the issue of right ear hearing loss, the Board notes that the April 2009 VA examiner found no right ear hearing loss disability by VA standards.  However, a March 2014 private physician submitted a statement indicating that the Veteran has bilateral hearing loss.  This statement was unaccompanied by audiometry, and so the Board is unable to determine if the Veteran in fact has a right ear hearing loss disability for VA purposes.  Additionally, on April 2009 VA audiological evaluation, a right ear speech discrimination score was not provided.  Accordingly, the Board finds that another VA examination is warranted and an attempt to obtain private audiometry in conjunction with the March 2014 statement should be made.

As for the claims for a low back disability and sinusitis, the Board notes that STRs show a report of low back pain and treatment for upper respiratory symptoms (runny nose, cough, congestion).  Additionally, one year following discharge from active duty (in August 1991), the Veteran was treated and diagnosed with sinusitis.  On April 2009 VA examination, an examiner diagnosed sinusitis persistent, intermittent and lumbosacral back strain.  Diagnostic testing showed lower lumbar facet degenerative joint disease.  However, medical opinions were not provided.  Here, the Board finds that the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that examinations to secure medical nexus opinions regarding these disabilities are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.  An attempt should also be made to obtain private audiometry (to include speech discrimination testing results) associated with the March 2014 statement from the Veteran's private physician.  All efforts in this regard should be documented in the record.

2.  Arrange for an appropriate examination to address the following:

(a)  Does the Veteran have a current right ear hearing loss disability?

(b)  If so, is such disability at least as likely as not (a 50% probability or greater) related to the Veteran's service, to include exposure to acoustic trauma therein?

(c)  Is the Veteran's current low back disability (diagnosed as lumbosacral back strain and lower lumbar facet degenerative joint disease) at least as likely as not (a 50% probability or greater) related to the Veteran's service?

(d)  Is the Veteran's current sinusitis at least as likely as not (a 50% probability or greater) related to the Veteran's service?

The Veteran's claims file, to include this remand, must be reviewed by the examiners in conjunction with the examinations.  

A complete rationale for all opinions offered should be provided.

3.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


